Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 1 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 2 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 3 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 4 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 5 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 6 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 7 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 8 of 10
Case 18-33419-ABA   Doc 1    Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 9 of 10
Case 18-33419-ABA   Doc 1     Filed 11/28/18 Entered 11/28/18 15:42:34   Desc
                            Petition Page 10 of 10
